Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Pursuant to communications filed on 06/07/2022, this is a Notice of Allowance, wherein Claims 1-3, 5-11, 13-16, and 18-20 are currently allowed in the instant application.
                            Response to Arguments
Applicant’s arguments/amendments, filed 06/07/2022, with respect to the rejection under 35 U.S.C. 103 of claims 1-20 have been fully considered and are persuasive. 
It is noted that claims 1, 3, 6-7, 9-11, 13-15, 18 and 20 have been amended.
It is noted that claims 4, 12 and 17 have been cancelled.
The rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, have been withdrawn in view of the amendments.
5.      The rejection under 35 U.S.C. 101, have been withdrawn in view of the amendments.            
       Examiner’s Statement of Reasons for Allowance
Ku does not teach the limitations of independent claims 1, 9-11, and 14-15 having similar language, specifically:
“….wherein said part or all of the intermediate data represents a corresponding relationship between said object and said control data, wherein the intermediate data comprises a calculation result of an intermediate layer of the neural network and data generated based on the calculation result of the intermediate layer corresponding to the input data; calculating the correlation of said part or all of the intermediate data with said input data; and visualizing the association, by representing, in a first manner, said intermediate data having a first correlation and/or said input data having an association with said intermediate data having the first correlation, and by representing, in a second manner, said intermediate data having a second correlation and/or said input data having an association with said intermediate data having the second correlation, wherein, said first manner is different from said second manner, and said first correlation is different from said second correlation.”.
Furthermore, no art was found in further search that teaches or suggests or renders obvious the above limitations in combination with the other elements of the claim. 
Therefore, independent claims 1, 9-11, and 14-15, are deemed novel and the 103 rejection in previous office action has been withdrawn. 
Dependent claims 2-3, 5-8, 13, 16, and 18-20 are deemed allowable as depending either directly or indirectly from allowed independent claims 1, 9-11, and 14-15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jaime Figueroa whose telephone number is (571)270-7620.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A. Burke can be reached on 469-295-9067.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAIME FIGUEROA/ Primary Examiner, AU 3664